                                          Case 3:20-cv-08664-WHO Document 43 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARL MCNAIR,                                       Case No. 20-cv-08664-WHO
                                                         Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE FOR
                                                 v.                                         FAILURE TO PROSECUTE
                                   9

                                  10     IBEW, et al.,
                                                         Defendants.
                                  11

                                  12          On August 26, 2021, I issued an Order to Show Cause requiring plaintiff Carl McNair to
Northern District of California
 United States District Court




                                  13   file his opposition or other response to the plaintiffs’ pending motions to dismiss by September 13,

                                  14   2021. I warned plaintiff that failure to respond by that date would lead to dismissal of this case for

                                  15   failure to prosecute. Dkt. No. 36.

                                  16          As of today’s date, plaintiff has not filed an opposition or other response to the pending

                                  17   motions to dismiss. Plaintiff’s case is DISMISSED for failure to prosecute. Fed. R. Civ. Proc.

                                  18   41(b). The Clerk shall close this case.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 21, 2021

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
